Citation Nr: 0839924	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-00 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease at L3 to S1 with disc bulging at L3-L4 and L5-S1, 
currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to August 
1993 and August 1995 May 1999. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Indianapolis, Indiana, (hereinafter RO).  


FINDINGS OF FACT

1.  Service connected residuals of degenerative disc disease 
at L3 to S1 with disc bulging at L3-L4 and L5-S1 do not 
include thoracolumbar spine motion being limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

2.  Service connected residuals of degenerative disc disease 
at L3 to S1 with disc bulging at L3-L4 and L5-S1 do not 
include symptoms due to intervertebral disc syndrome that 
require bed rest prescribed by a physician having a total 
duration of at least 4 weeks but less than 6 weeks during a 
12 month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
degenerative disc disease at L3 to S1 with disc bulging at 
L3-L4 and L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5242, 5243 (2008).      



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in May 2004 and March 2006, the 
RO advised the claimant of the information necessary to 
substantiate the claim at issue.  He was also informed of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, he was provided with 
information regarding ratings and effective dates in March 
2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

In order to satisfy the first Pelegrini II element with 
respect to such an increased-compensation claim, section 
5103(a) compliant notice must meet the following four part 
test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The May 2004 and March 2006 letters referenced above 
requested that the veteran provide evidence describing how 
his service connected disability had worsened.  In addition, 
the veteran was questioned as to the severity of his service 
connected back disability at VA Compensation and Pension 
examinations, most recently in April 2006.  The Board finds 
that the notice given and the responses provided by the 
veteran at the provided examinations show that he knew that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life.  
As the Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran 
was provided notice of the specific criteria necessary for 
increased compensation for his service connected back 
disability by way of December 2005 statement of the case 
which was followed by readjudication and issuance of 
supplemental statements of the case in June 2006 and August 
2006.  As such, the Board finds that Vazquez-Flores element 
two notice has been satisfied.  See Sanders, supra; Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).    

As to the third element, the Board notes that the veteran 
was, essentially, provided notice that a disability rating 
would be determined by application of the ratings schedule 
and relevant Diagnostic Codes based on the extent and 
duration of the signs and symptoms of his disability and 
their impact on his employment and daily life by way of the 
previously referenced December 2005 rating decision.  Again, 
this action was followed by readjudication and the issuance 
of supplemental statements of the case in June 2006 and 
August 2006.  As such, the third element of Vazquez-Flores 
notice has been satisfied.  See Prickett, Sanders, supra.  As 
to the fourth element, the May 2004 and March 2006 letters 
did provide notice of the types of evidence, both medical and 
lay, that could be submitted in support of his claim.  As 
such, the Board finds that the fourth element of Vazquez-
Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claims for an increased rating for the service-connected back 
disability.  There is otherwise no indication that any effort 
by the RO adversely affected the essential fairness of the 
adjudication.  See Sanders, supra.  Therefore, the Board 
finds that there was no prejudicial error; notification 
errors, if any, did not affect the essential fairness of the 
adjudication.  See Dunlap, supra.  As such, the Board finds 
that the duty to notify has been satisfied with respect to 
the claim on appeal.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the veteran's 
own statements and evidence he presented.  Also of record are 
reports from VA Compensation and Pension examinations that 
contain sufficient clinical findings to adjudicate the claim 
for an increased rating for degenerative disc disease at L3 
to S1 with disc bulging at L3-L4 and L5-S1.  Thus, the Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The General Rating Formula for Disease and Injuries of the 
Spine provide for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2007).  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

The notes to the rating criteria for both cervical spine and 
low back disabilities state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 
5235-5243 (2008) Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2008).  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  Id.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id. at Note (5).  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. 

The criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 
(2008).

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is warranted, 
while a 40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Id.  For purposes 
of evaluations under DC 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  

With the above criteria in mind, the relevant facts and 
procedural history will be summarized.  The service medical 
records reflect complaints of back pain beginning in 1997, 
and the veteran was afforded a Medical Evaluation Board for a 
herniated nucleus pulposus at L3-L4 and L5-S1 and 
degenerative disc disease.  After service, a September 1999 
rating decision granted service connection for degenerative 
disc disease at L3 to S1 with disc bulging at L3-L4 and L5-
S1.  A 20 percent rating was assigned.  Evidence of record at 
that time included reports from an August 1999 VA examination 
that showed the veteran describing back pain that caused an 
underlying low severe burning-type sensation with some mild 
radicular symptoms into his buttock which did not bother him 
a "great deal" on a daily basis.  He stated that if he did 
any lifting, bending, or twisting he would have an 
exacerbation of back pain and may be "down" for several 
days to recuperate.  Upon examination, lumbar motion was to 
70 degrees of forward flexion, extension was to 10 degrees 
and side bending was to 20 degrees to each side.  The 
neurological examination showed 3+ reflexes in the lower 
extremities, bilaterally, and sensation was intact.  

Thereafter, the evidence includes reports from an April 2000 
magnetic resonance imaging of the lumbar spine that resulted 
in an impression of degenerative disease of the lumbar spine 
causing left neuroforaminal narrowing at L3-L4 and L4-L5 and 
moderate central stenosis at L4-L5.  A November 2000 VA 
examination showed the veteran complaining about non-
radiating low back pain.  Range of motion studies of the 
lumbar spine showed 70 degrees of forward flexion with pain, 
extension of 30 degrees with mild pain, lateral bending to 50 
degrees to each side and rotation to 70 degrees to each side.  
The motor examination was normal and the straight leg raising 
testing was negative bilaterally.  Deep tendon reflexes were 
2+ and equal and symmetrical bilaterally and there was no 
evidence of clonus. 

A provocative discography in June 2003 to determine if there 
was a true discogenic source for the veteran's back symptoms 
revealed moderate degenerative disc disease at L3-L4 and L4-
L5 and moderately severe degenerative disc disease at L5-S1.  
In August 2003, the veteran underwent intradiscal 
electrothermal therapy at L3-L4, L4-L5 and L5-S1.  The 
procedure was well tolerated by the veteran.  A VA 
examination conducted thereafter indicated the veteran was 
still under restrictions and that he would not be able to 
work for at least another three weeks.  Upon physical 
examination, the straight leg raising test was negative and 
sensation was intact.  There was tenderness about the lumbar 
spinous processes.  Lumbar motion was to 80 degrees of 
forward flexion, 30 degrees of extension, 30 degrees of 
lateral bending to each side and 30 degrees of rotation each 
side.  Thereafter, a February 2004 rating decision assigned a 
temporary 100 percent rating for the service connected back 
disability for convalescence following the August 2003 
procedure.  The 20 percent rating was continued thereafter.  

The veteran was afforded another VA examination of his back 
in August 2004, at which time the veteran reported that he 
had missed work three to four times over the last year due to 
"incapacitating" back pain.  He described more minor 
episodes of back pain three to four times per week lasting 
from one to four hours in duration which resulted in the 
veteran having trouble with the activities of daily living.  
The examination revealed mild tenderness at the paraspinal 
level bilaterally at the level of the lumbosacral spine.  
Range of motion studies of the lumbar spine showed 90 degrees 
of flexion, 30 degrees of extension, 30 degrees of lateral 
bending to each side and rotation to 45 degrees to each side.  
The straight leg raising test was negative bilaterally.  
Sensation and reflexes were intact.  

At an April 2006 VA examination, the veteran stated that the 
treatment for his back disability, to include on an 
outpatient basis at a VA pain clinic and facet injections and 
nerve blocks provided by VA, had not relieved his back pain 
and that he takes approximately 40 Vicodin per month for pain 
management.  He described his pain as 5/10 with occasional 
exacerbations to 7/10 that last approximately a half a day.  
The veteran described having had about 150 of these 
exacerbations during the last 12 months.  During these 
exacerbations, he has to get off his feet, take pain 
medication, take a bath in a hot tub, perform stretching 
exercises and have his wife massage his back which eventually 
alleviates the pain.  He reported that he lost about five 
days of work during the last 12 months, that he cannot stand 
more than 30 minutes at a time and that he can only walk of 
20 to 30 minutes.  The veteran reported that his back pain 
was "unrelenting" and had not responded to any treatment. 

Upon physical examination in April 2006, the veteran was 
capable of walking on his heels and toe and no limp was 
noted.  The straight leg raising sign was absent bilaterally 
and there was tenderness around the L4-L5 level at the 
midline to both light touch and percussion.  Motion testing 
of the lumbar spine revealed lateral bending to the right and 
left of 30 degrees, rotation to 45 degrees to each side with 
pain in each flank, 50 degrees of forward flexion and 5 
degrees of backward extension.  The veteran stated that most 
of his pain is with extension and that this pain was 
sometimes alleviated by sitting down and leaning forward in a 
flexed position.  X-rays were interpreted as showing 
degenerative disc disease at the L4-L5 level with a probable 
50 percent loss of disc height and mild degenerative 
narrowing (10-20 percent) at L5-S1.  The impression following 
the examination included degenerative disc diseases and facet 
disease of the lumbar spine.  The examiner noted that the 
veteran's disc disease had failed to respond to treatment and 
that the veteran was in chronic pain in the lumbar area.  He 
also noted that it was "safe to assume" that the veteran's 
back condition had worsened and that the veteran would 
"hopefully" get relief from contemplated radiotherapy.  

Following the April 2006 VA examination, a June 2006 rating 
decision increased the rating for the veteran's back to 30 
percent under DC 5242 effective from the date of the claim 
for increase.  Nonetheless, there remains for consideration 
entitlement to a rating in excess of 30 percent for the 
service-connected back disability.  AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

One of the bases for a 40 percent rating under the General 
Rating Formula for Diseases and Injuries of the Spine under 
DC 5242 is a finding that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less.  None 
of the range of motion findings from the VA examinations set 
forth above, including the April 2006 VA examination, shows 
limitation of lumbar flexion that approaches 30 degrees or 
less.  No evidence demonstrates the other basis for a 40 
percent rating for a low back injury under DC 5242 and the 
General Rating Formula for Diseases and Injuries of the 
Spine; namely, favorable ankylosis of the entire 
thoracolumbar spine.  It as also not contended that such 
ankylosis is demonstrated.  Finally, as there is no evidence 
that a physician has prescribed bed rest for incapacitating 
episodes of intervertebral disc syndrome, a 40 percent rating 
for any disability that may be present due to intervertebral 
disc syndrome is not warranted.  38 C.F.R. § 4.71, DC 5243, 
Note (1).  

The evidence does reflect that the veteran is in a 
significant amount of pain, to include episodes of severe 
exacerbations of pain, and the Board has considered the 
provisions of 38 C.F.R. § 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, there is no indication in the 
record that increased compensation would be warranted for the 
service-connected back disability as a result of "flare-
ups" of pain. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is  not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his back disorder, and his 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the 30 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

The veteran asserts a much more debilitating condition due to 
his back disorder than was demonstrated by the evidence cited 
above, and the Board fully respects the veteran's sincere 
assertions in this case.  However, it finds the probative 
weight of this positive evidence to be overcome by the more 
objective negative evidence cited above.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990),



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 30 percent for 
degenerative disc disease at L3 to S1 with disc bulging at 
L3-L4 and L5-S1 is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


